Citation Nr: 0115113	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  98-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 
38 U.S.C.A §§ 1151 and 1310.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran had active duty from March 1938 to January 1947.  
The appellant is the veteran's widow.  This matter was last 
before the Board of Veterans' Appeals (Board) in March 2000 
on appeal from a May 1998 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  Upon its March 2000 review, the Board noted that the 
appellant had requested that she be afforded a BVA hearing in 
Washington, D.C.  The case was accordingly remanded for 
scheduling of the hearing.  In June 2000, the appellant 
withdrew her request for a hearing.


FINDINGS OF FACT

1. At the time of his death, the veteran was not in receipt 
of service connection for any disorder.

2. The veteran died in September 1996 while in a VA facility 
from severe bronchopneumonia that was not caused by, or 
related in any manner to, VA medical treatment.


CONCLUSION OF LAW

A grant of dependency and indemnity compensation is not 
warranted.  38 U.S.C.A §§ 1310 and 1151 (West 1991); 38 
C.F.R. §§ 3.312; 3.358 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died as a result of a 
period of VA hospitalization from June 1996 through September 
1996.  She specifically contends that VA's failure to 
properly restrain the veteran resulted in the veteran's being 
able to remove a nasogastric tube used for feeding, and that 
the veteran's constant removal of the nasogastric tube 
contributed to aspiration and esophagitis and led ultimately 
to bronchopneumonia and his death.  She further contends that 
the veteran's circumcision in treatment for a balanitis led 
to the veteran undergoing shock which also contributed to his 
death.  The appellant seeks dependency and indemnity 
compensation benefits through 38 U.S.C.A §§ 1310 and 1151.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record, the relevant law, and proceed to its analysis.  

Factual Background

The record reflects that the veteran was not in receipt of 
service connection for any disability during his lifetime.

A certificate of death dated in September 1996, is of record.  
It reflects that the veteran died from a pulmonary embolism 
caused by a vena cava thrombosis.  Other significant 
conditions leading to death included a hemorrhagic cerebral 
infarction and bronchogenic carcinoma.  The manner of death 
was listed as natural.

The appellant's claim arose by application received in 
October 1996.  In various statements received into the 
record, the appellant argues that because the veteran was 
able to continually remove a nasogastric feeding tube this 
removal ultimately resulted in reflux esophagitis which in 
turn led to pneumonia.  The appellant further argued that the 
veteran was diagnosed to have a balanitis due to the fact 
that he had not been properly cleaned by VA nursing 
personnel.  She argued that the resulting circumcision caused 
the veteran to have sustained a shock which ultimately 
resulted in his death the day after the surgical procedure.

In due course of the development of her claim, a record of 
the veteran's terminal hospitalization transcribed on 
September 26, 1996 was received.  The report reflects that 
the veteran was diagnosed to have the following disorders 
during the course of his hospitalization from June 10 through 
September 10, 1996:  (1) Adenocarcinoma of the left upper 
lung; (2) non-insulin dependent diabetes mellitus; (3) a 
history of abdominal aortofemoral bypass; (4) a history of 
severe peripheral vascular disease; (5) a history of a left 
cerebrovascular accident; (6) a history of memory loss 
secondary to dementia; (7) a pulmonary embolism, and; (8) 
depression.

Upon admission, the veteran was noted to be 74 years old with 
a past medical history of smoking for many years, a history 
of a cerebrovascular accident, carotid artery disease, and 
peripheral vascular disease.  The report indicates that the 
veteran underwent a left upper lobectomy and wedge resection 
on June 12, 1996.  The report indicates that this procedure 
was complicated by a underlying cardiac problem.  
Specifically, it was noted that the veteran had developed 
atrial fibrillation and chest pain.  Upon report of this 
symptom, the veteran was transferred to the intensive care 
unit.  Upon clinical testing, he was noted to have had a 
pulmonary embolism.  Two days following this incident the 
veteran was noted to have become lethargic and drowsy.  
Clinical assessment revealed that the veteran had a left 
occipital hemorrhage.  Upon further clinical testing a large 
clot in his inferior vena cava was noted.  A course of 
treatment was decided upon and the veteran was noted to have 
been doing "fairly well" during his course of treatment.  In 
addition to the disorders then being treated, the veteran was 
noted to have had depression and was then receiving ongoing 
treatment for this disorder.  

During the course of this treatment and while waiting for a 
transfer to a nursing care facility, the veteran was noted to 
have developed a balanitis.  Upon neurology consultation it 
was decided that a circumcision would be accomplished.  The 
veteran underwent the circumcision on September 9, 1996.

The following day the veteran was found to have hypotension 
and cyanosis.  It was noted that the veteran had had a 
similar past episode and that during the prior occasion, the 
veteran's condition had improved with supplemental oxygen 
administration.  Although the veteran was then treated with 
supplemental oxygen, the treatment was unsuccessful and he 
expired.

The day following the veteran's death an autopsy was 
performed.  The clinical diagnoses were as noted above.  As 
to the specific cause of death, it was noted that the veteran 
died from severe acute bronchopneumonia of the right and left 
lower lobes, and that he was recently status post left upper 
lobe resection for a large cell carcinoma.

The pathologist further noted that the major autopsy findings 
in the case included severe bronchopneumonia, acute and 
chronic pyelonephritis, acute and chronic prostatitis, and 
reflux esophagitis with ulceration.  The pathologist further 
noted that there had been infarctions involving parietal, 
occipital, and cerebellar cortises.  The pathologist further 
noted that the majority of the cerebral infarcts were 
"somewhat remote."  She also noted that the veteran had 
reflux esophagitis, which she assessed may have contributed 
to the veteran's development of bronchopneumonia confined to 
the lower lobes.  She further observed that the etiology of 
the veteran's pyelonephritis and prostatitis was uncertain, 
although they may have arisen as a consequence of the urinary 
tract operation.  She further observed, however, that the 
disease process appeared to be more long-standing as there 
were areas of scarring noted in both of the veteran's 
kidneys.  She stated that the traumatic bladder 
catheterization was unlikely to have contributed to the 
development of the prostatitis or of the polynephritis.  She 
further observed that there was no evidence of an acute 
infarction or of pulmonary emboli noted during the autopsy.

In February 2001 the Board caused the veteran's claims folder 
and the accompanying medical records of his terminal 
hospitalization report to be reviewed by an independent 
medical expert.

In February 2001 the expert's opinion was received.  In his 
report, M.D.S., M.D., an instructor of pulmonary and critical 
care medicine at a university made the following findings:

1.  The veteran died from a severe 
bilateral bronchopneumonia, which led 
quickly to cardiopulmonary arrest and 
ultimate death.  There were significant 
contributing factors to the veteran's 
death including an underlying dementia, 
multiple strokes, reflux esophagitis, 
severe debilitation, severe peripheral 
vascular disease, and diabetes 
superimposed on an underlying emphysema, 
a recent pulmonary emboli, a recent 
thoracotomy and left upper lobectomy for 
lung cancer, and a recent circumcision 
for balanitis;

2.  There was no evidence of acute 
pulmonary emboli notwithstanding the 
notation of such on the death 
certificate;

3.  With regard to the nasogastric tube 
used to feed the veteran, it was noted 
that these tubes were a standard part of 
the care of patients with the problems 
outlined above.  It was not uncommon for 
confused patients such as the veteran, to 
remove their own nasogastric tubes even 
when their hands were restrained;

4.  There was no evidence that removal of 
the nasogastric tube contributed to the 
aspiration and gastric esophagitis in the 
veteran nor is there any evidence that 
removal of the nasogastric tube by the 
veteran contributed to his death.  It was 
instead likely that the veteran had 
esophagitis on the basis of 
gastroesophageal reflux, which was 
assessed by the expert to be "a common 
condition."  He further observed that 
such reflux, especially in this veteran 
who had "an abnormal mental status," 
likely lead to aspiration and pneumonia, 
which the expert assessed as a "common 
and not readily preventable problem."

5.  The patient's circumcision seemed 
indicated and appropriate.  He was noted 
to have done well in the hours 
immediately following the circumcision 
and the expert saw "no evidence" that the 
procedure contributed to the veteran's 
death.

6.  The expert concluded that none of the 
conditions were in any way related to 
carelessness, negligence, lack of proper 
skill, error or judgment or fault on the 
part of VA personnel.  He observed that 
the veteran received "competent medical 
care" at the Veterans Affairs medical 
center.  The expert further observed that 
the veteran died from "complications 
related to multiple medical problems."


Relevant Law

When any veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation.   38 U.S.C.A. § 1310.  
Under the applicable criteria, a death will be considered to 
result from a service-connected disability when the evidence 
establishes that disability incurred in or aggravated by 
service either caused, or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. 
§ 3.312. 

Under 38 U.S.C.A. § 1151, where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that while the provisions of 38 U.S.C.A § 
1151 did not require a finding of fault or negligence to 
establish entitlement to compensation, the Court did not 
invalidate the proximate cause requirement.  The Court 
specifically held that the "as a result of" language of §1151 
is naturally read simply to impose the requirement of a 
causal connection between the "injury" or "aggravation of an 
injury" and "hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational treatment."  
Gardner, at 555-556.  The Court also observed that its ruling 
was not intended to "cast any doubt on the regulations 
insofar as they exclude coverage for incidents of a disease's 
or injury's natural progression, occurring after the date of 
treatment [where] . . . .VA's action is not the cause of the 
disability in those situations."  See Gardner, 556 n.3.   

Effective October 1, 1997, 38 U.S.C. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151. In 
Jones v. West, 12 Vet. App. 460, 464 (1999), it was noted 
that the amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the appellant's claim for Dependency and Indemnity 
Compensation was received in October 1996, the amended 
provisions of 38 U.S.C.A § 1151 are not applicable to this 
matter. 

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision in Brown, supra, 
and are applicable here.  Section (c)(3) of 38 C.F.R. § 3.358 
was amended to remove the "fault" requirement which was 
invalidated by the Supreme Court.  38 C.F.R. § 3.358(c)(1) 
provides that "[i]t will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  Further, 38 C.F.R. § 
3.358(b)(1), the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease, each body part 
involved being considered separately.   Under 38 C.F.R. § 
3.358(b)(2), compensation will not be payable for the 
continuance or natural progress of disease or injuries. 

Analysis

With due application of 38 C.F.R. § 3.358(b)(1)(ii), the 
veteran's summary report of hospitalization reflects that he 
had the following disorders immediately prior to his 
hospitalization:

1.  Cancer of the left upper lung, for which 
surgery had been scheduled and accomplished two 
days after his admission;

2.  Non-insulin dependent diabetes mellitus for 
the previous 14 years;

3.  A "history of" an abdominal aorto-femoral 
bypass surgery 15 years previously;

4.  A "history of" a "severe" peripheral 
vascular disease;

5.  A "history of" a left-sided cerebrovascular 
accident of the frontoparietal region;

6.  A "history of" memory loss and depression 
secondary to dementia



Further, and contrary to the information conveyed on the 
death certificate as noted by Dr. M.D.S., there was no 
evidence that the veteran had sustained an acute pulmonary 
embolism.  As noted, the hospitalization report reflects that 
the veteran was scheduled for and underwent a lung wedge 
resection, and ultimately also underwent circumcision in 
treatment for a balanitis.

In accordance with the Supreme Court's decision in Gardner, 
the applicable statute and its implementing regulation, what 
must then be resolved is whether any VA treatment (i.e., the 
lung surgery or other care) caused the veteran's death.  In 
this regard, it is necessary to show that the veteran's death 
is actually the result of a disease or injury incurred or 
aggravated by VA treatment, and the mere fact that such death 
occurred does not suffice in and of itself to make the death 
compensable.  38 C.F.R. § 3.358 (c)(1) and (2).  

The question of the causality of a death is clearly one 
involving medical expertise.  It is now well-settled that the 
Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The competent medical evidence does not reflect such 
causality as is proffered by the appellant.  In essence, she 
alleges that VA failed to adequately monitor the veteran's 
nasogastric tube use, and that because the veteran removed 
the tube, he developed pneumonia.  Although the autopsy 
report reflects the veteran's cause of death to have been 
"severe acute bronchopneumonia, recently status post-left 
upper lobe resection for large cell carcinoma," the former 
condition is not reported to have been caused by the latter 
corrective action.  

Indeed, Dr. M.D.S. pointed out that it was common for 
patients such as the veteran to remove the nasogastric tube, 
even when their hands were restrained.  Moreover, as noted by 
Dr. M.D.S., the veteran's removal of the nasogastric tube 
played no part in his death.  Instead, Dr. M.D.S. opined that 
the veteran had esophagitis and gastro-esophageal reflux, a 
"common and not readily preventable problem," which likely 
led to pneumonia from which he died.  

Of particular relevance in this regard, while the Board's 
initial inquiry to the independent medical expert stated 
questions based on the wrong legal standard, such error does 
not have an impact upon the critical issue in this case 
because the examiner's opinion is not premised upon the 
erroneous inquiry.  Reiterating, the central matter for 
determination is whether VA medical treatment caused the 
veteran's death, irrespective of any negligence on the part 
of VA.  However, the record reflects that the examiner was 
requested in part to provide an opinion as to whether there 
was any evidence of carelessness, lack of proper skill, error 
in judgment or fault on the part of VA.  As noted above, the 
issue of VA's negligence in this matter is irrelevant, and 
the sole focus is upon the issue of causality of death, in 
accordance with the Supreme Court's decision in Gardner, 
supra.    

Critical examination of the expert's opinion reveals that 
VA's treatment or hospitalization played no part in the 
veteran's death, irrespective of the question of VA's 
negligence or fault.  As noted the expert opined that it was 
likely that the veteran had gastro-esophageal reflux due to 
esophagitis.  As the expert further noted, " . . .reflux, 
especially in this patient with an abnormal mental status, 
likely led to aspiration pneumonia, again a common and not 
readily preventable problem."    
In other words, expert medical opinion indicates that the 
veteran had reflux, which has not been shown in any manner by 
record to be related to VA treatment, and it was that 
condition that led to bronchopneumonia which caused the 
veteran's death.


The appellant has also contended that the veteran's 
circumcision contributed to or caused his death, upon the 
theory that such procedure led to mental trauma, which in 
turn resulted in his death.  Dr. M.D.S.'s opinion does not 
confirm the appellant's belief.  As noted, he observed that 
the circumcision seemed appropriate, and there is no evidence 
that this procedure contributed to the veteran's death.  

It is clear that the appellant believes the veteran's death 
was caused by some aspect of VA hospitalization.  Although 
her contentions have been carefully considered in light of 
the relevant law and the record, her arguments essentially 
are based upon the fact that the veteran died during the time 
he was in a VA hospital.  The mere timing of the veteran's 
death in this respect is not a basis upon which to grant this 
claim.  That the appellant believes the veteran's death was 
caused by VA treatment is not sufficient.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and her opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 
Review of the record in light of the provisions of the VCAA 
also reveals that no further developmental action is 
warranted.  The record contains the terminal hospitalization 
report; the autopsy report; all medical records identified by 
the appellant or on file with VA, and an expert medical 
opinion evaluating the evidence of record with resolution of 
the critical question in this matter.  Given these matters, 
further inquiry would not avail the appellant or assist the 
Board in this determination.  See 38 U.S.C. § 7261(b); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).    


 
ORDER


The appeal is denied.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

